Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 48, 49, 51, 52, 54-56, 58, 59, and 61 are amended. Claims 48-61 are pending. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 48-61 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al. (US 2019/0059112 hereafter Ou) in view of R2-1710217 (3GPP WG2 #99bis 9th-13th October 2017). 

For claims 48, 52, 55, 59,  Ou discloses selecting, by user equipment (UE 116 Figure 1), a random access preamble from a random access preamble set (page 9 field for numberOfRA-Preambles in RACH-ConfigCommon for UE [0115]), and selecting a random access channel resource ([0106] select UE Tx beams for preamble transmission) from a random access channel resource set ([0106] selected preamble indices based on a subset of the number of RA-Preambles in the PRACH-Config [0108]); 
	sending, by the user equipment, receiving by a network device, (active UL BWP on PUCCH/PUSCH [0065-0068]) the random access preamble on an uplink bandwidth part by using the random access channel resource ([0066-0067] transmit the selected preamble on the active UL BWP); wherein the uplink bandwidth part is active during which the user equipment performs random access ([0106] UL RACH procedure on active UL BWP [0111]); 
	receiving, by the user equipment, a random access response message ([0106] Msg. 2) on the first downlink bandwidth part ([0111] active DL BWP);
 and wherein the uplink bandwidth part corresponds to the first downlink bandwidth part ([0104] Tx/Rx correspondence between UL/DL in the active UL/DL BWP [0111]).

Ou does not explicitly teach shifting of the first DL BWP to a second  DL BWP.
R2-1710217, in the same field of BWP transmission, teaches a first downlink bandwidth part (initial active DL bandwidth part of a DL/UL pair [section 1]); wherein the active downlink bandwidth part is a second downlink bandwidth part (initial DL BWP or default DL BWP is valid until UE is explicitly (re)configured [section 1] by switching the active BWP [section 2.1]) when the UE initiates the random access procedure (e.g. from idle to connected [section 2.3]) comprises: switching, by the UE, from the second downlink bandwidth part  to the first downlink bandwidth part ( switching to the default or initial first BWP conducted by the UE [section 2.1]).

It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1710217’s teaching of an initial default DL/UL bandwidth pair, switching to a second BWP and returning back to the default UL BWP for the UE to save power by switching to a narrow initial BWP where little data transmission takes place [section 2.1]. 

Particularly for claims 55 and 59, Ou teaches a processor and memory (272, 270 Figure 2) (230, 232 Figure 2) for the electronic device (UE 250 Figure 2) and network device (access network 210 Figure 2 [0022]) respectively. 

For claims 49, 56, Ou disclose receiving, by the UE , a message from the network device, wherein the message comprises configuration information (705 Figure 7 RACH configuration) indicating a correspondence (Tx/Rx beam correspondence for RACH [0104]) between the uplink bandwidth part and the first downlink bandwidth part ([0115] Tx/Rx beam correspondence to RACH and RACH correspondence to current active BWP [0116]). 
Ou does not explicitly teach shifting of the current active DL BWP to the initial DL BWP. 
R2-1710217 teaches the UE switching the current active BWP to the default or initial first BWP conducted by the UE [section 2.1] so there is correspondence between the uplink bandwidth part and the first downlink bandwidth part. 
It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1710217’s teaching of an initial default DL/UL bandwidth pair, switching to a second BWP and returning back to the default UL BWP for the UE to save power by switching to a narrow initial BWP where little data transmission takes place [section 2.1].

For claims 50, 53,  57, 60,  Ou teaches a first configuration information ([0038-0042] 3GPP TR 38.802, indication of BWP) which indicates a location of a random access channel frequency domain resource ([0042] frequency-domain assignment of PRBs within BWP); second configuration information which indicates a location of a random access channel time domain resource ([0065] between 7-14 symbols for slot duration); and third configuration information which indicates the random access preamble set ([0106] selected preamble indices based on a subset of the number of RA-Preambles in the PRACH-Config [0108]). 

For claims 51, 54, 58, 61, Ou teaches wherein in response to the random access being contention-based access ([0109] page 9 Msg3 used for contention based random access) , sending, by the user equipment, a random access process message 3 (page 6 Msg3 retransmission) on the uplink bandwidth part (page 9 Msg3); and receiving, by the user equipment, a first physical downlink control channel (page 6 PDCCH monitored for numRepetitionPerPreambleAttempt) used for scheduling retransmission (preamble repetition attempt page 6)  of the random access process message 3 ([0111] BWP in NR)  and a second physical downlink control channel (page 6 MPDCCH common search space for Msg3, Msg4) used for transmission of a random access process message (Msg4) on the first downlink bandwidth part. 
Ou does not explicitly teach shifting of the current active DL BWP to the initial DL BWP, first downlink bandwidth part.
 R2-1710217 teaches the UE switching the current active BWP to the default or initial first BWP conducted by the UE [section 2.1] so there is correspondence between the uplink bandwidth part and the first downlink bandwidth part.
It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1710217’s teaching of an initial default DL/UL bandwidth pair, switching to a second BWP and returning back to the default UL BWP for the UE to save power by switching to a narrow initial BWP where little data transmission takes place [section 2.1].

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415